DETAILED ACTION
Pending Claims
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1, 2, 5-8, and 12-15) in the reply filed on March 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 4, and 9-11 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2022.
Applicant’s election of species {A1 & B2} in the reply filed on March 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (B1), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tobita et al. (US 2004/0102597 A1).
Regarding claims 2, 5-7, and 12-15, Tobita et al. disclose: (2 & 12) a cured epoxy resin, which is a cured product (Abstract; paragraphs 0010, 0011 & 0042) of an epoxy compound that has a mesogenic structure (paragraph 0025; see also Examples 1-5 in paragraphs 0065-0069) and a curing agent (paragraphs 0026-0030; see also Examples 1-5 in paragraphs 0065-0069);
(7) wherein the curing agent includes an amine compound (paragraph 0027; see also Examples 1-5 in paragraphs 0065-0069);
(13) a molded article, comprising the cured epoxy resin (Abstract; paragraphs 0010, 0011 & 0041-0050);
(14) a composite material, comprising the cured epoxy resin and a reinforcing material (paragraphs 0032-0033); and (15) having at least one cured product-containing layer that comprises the cured epoxy resin, and at least one reinforcing material-containing layer that comprises the reinforcing material (paragraphs 0041-0044; see also paragraphs 0032-0033: filled material simultaneously satisfies both layers – see also paragraph 0095 of the instant specification and paragraph 0133 of the corresponding pre-publication).
Tobita et al. fail to explicitly disclose an embodiment featuring: (2 & 12) a curing agent that has a molecular chain with a molecular weight of 100 or more; (5) wherein the molecular chain is disposed between at least two functional groups; and (6) wherein the molecular chain includes at least one selected from the group consisting of an alkylene group, an alkyleneoxy group and a siloxane bond.  Rather, the exemplary embodiments feature an amine-type hardener (see Examples 1-5 in paragraphs 0065-0069), and the general disclosure contemplates a number of amine-type hardeners (see paragraph 0027).  These amine-type hardeners include polyether polyamines, such as triethyleneglycoldiamine, tetraethyleneglycoldiamine, diethyleneglycolbis(propylamine), polyoxypropylenediamine, and polyoxypropylenetriamine (see paragraph 0027).  The selection of these amine-type hardeners would have obviously satisfied the instantly claimed curing agent.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition and molding of Tobita et al. with the instantly claimed curing agent because: (a) the exemplary embodiments of Tobita et al. feature an amine-type hardener; (b) the general disclosure of Tobita et al. contemplates a number of amine-type hardeners; and (c) the amine-type hardeners of Tobita et al. include polyether polyamines, such as triethyleneglycoldiamine, tetraethyleneglycoldiamine, diethyleneglycolbis(propylamine), polyoxypropylenediamine, and polyoxypropylenetriamine.  
Lastly, Tobita et al. fail to explicitly disclose: (2, 5-7 & 13-15) a cured epoxy resin not having a smectic structure.  However, the skilled artisan would have expected the teachings of Tobita et al. to obviously embrace embodiments satisfying this property because the teachings of Tobita et al. obviously satisfy all of the material/chemical limitations of the claimed material.  Further, the silence regarding a smectic structure in the teachings of Tobita et al. suggests that a smectic structure is not present.  At the very least, the silence regarding a smectic structure in the teachings of Tobita et al. suggests that a smectic structure is not required.
Therefore, the skilled artisan would have expected the teachings of Tobita et al. to obviously embrace embodiments satisfying the instant claimed non-smectic property because: (a) the teachings of Tobita et al. obviously satisfy all of the material/chemical limitations of the claimed material.  Further: (b) the silence regarding a smectic structure in the teachings of Tobita et al. suggests that a smectic structure is not present; and (c) at the very least, the silence regarding a smectic structure in the teachings of Tobita et al. suggests that a smectic structure is not required.
Regarding claim 8, the teachings of Tobita et al. are as set forth above and incorporated herein.  They fail to disclose: (8) a curing agent that has a molecular chain with a molecular weight of 100 or more, and wherein the curing agent includes an aromatic amine compound.  Rather, Tobita et al. present polyether polyamines and aromatic amines as equivalent amine-type hardeners for this type of system (paragraph 0027).  In light of this, it has been found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Tobita et al. with the instantly claimed curing agents because: (a) Tobita et al. present polyether polyamines and aromatic amines as equivalent amine-type hardeners for this type of system; and (b) it has been found that combining equivalents known for the same purpose is prima facie obvious.

Claims 2, 5-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0284502 A1).
Regarding claims 2, 5-7, 12, 14, and 15, Park et al. disclose: (2 & 12) a cured epoxy resin, which is a cured product (Abstract; paragraphs 0009-0013; claims 10-13) of an epoxy compound that has a mesogenic structure (paragraphs 0023-0046; see also Examples 1-5 in paragraphs 0076-0080) and a curing agent (paragraphs 0048-0054; see also Examples 1-5 in paragraphs 0076-0080);
(14) a composite material, comprising the cured epoxy resin and a reinforcing material (Abstract; paragraphs 0055-0059); and (15) having at least one cured product-containing layer that comprises the cured epoxy resin, and at least one reinforcing material-containing layer that comprises the reinforcing material (Abstract; paragraphs 0066-0074; see also paragraphs 0055-0059: filled material simultaneously satisfies both layers – see also paragraph 0095 of the instant specification and paragraph 0133 of the corresponding pre-publication).
Park et al. fail to explicitly disclose an embodiment featuring: (2 & 12) a curing agent that has a molecular chain with a molecular weight of 100 or more; (5) wherein the molecular chain is disposed between at least two functional groups; (6) wherein the molecular chain includes at least one selected from the group consisting of an alkylene group, an alkyleneoxy group and a siloxane bond; and (7) wherein the curing agent includes an amine compound.  Rather, the exemplary embodiments feature a phenol-type hardener (see Examples 1-5 in paragraphs 0076-0080).  The general disclosure of Park et al. contemplates a number of amine-type hardeners as an alternative to phenol-type hardeners (see paragraphs 0052-0053).  These amine-type hardeners include polyether polyamines, such as triethyleneglycoldiamine, tetraethyleneglycoldiamine, diethyleneglycolbis(propylamine), polyoxypropylenediamine, and polyoxypropylenetriamine (see paragraph 0053).  The selection of these amine-type hardeners would have obviously satisfied the instantly claimed curing agent.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Park et al. with the instantly claimed curing agent because: (a) the exemplary embodiments of Park et al. feature a phenol-type hardener; (b) the general disclosure of Park et al. contemplates a number of amine-type hardeners as an alternative to phenol-type hardeners; and (c) the amine-type hardeners of Park et al. include polyether polyamines, such as triethyleneglycoldiamine, tetraethyleneglycoldiamine, diethyleneglycolbis(propylamine), polyoxypropylenediamine, and polyoxypropylenetriamine.  
Lastly, Park et al. fail to explicitly disclose: (2, 5-7, 14 & 15) a cured epoxy resin not having a smectic structure.  However, the skilled artisan would have expected the teachings of Park et al. to obviously embrace embodiments satisfying this property because the teachings of Park et al. obviously satisfy all of the material/chemical limitations of the claimed material.  Further, the silence regarding a smectic structure in the teachings of Park et al. suggests that a smectic structure is not present.  At the very least, the silence regarding a smectic structure in the teachings of Park et al. suggests that a smectic structure is not required.
Therefore, the skilled artisan would have expected the teachings of Park et al. to obviously embrace embodiments satisfying the instant claimed non-smectic property because: (a) the teachings of Park et al. obviously satisfy all of the material/chemical limitations of the claimed material.  Further: (b) the silence regarding a smectic structure in the teachings of Park et al. suggests that a smectic structure is not present; and (c) at the very least, the silence regarding a smectic structure in the teachings of Park et al. suggests that a smectic structure is not required.
Regarding claim 8, the teachings of Park et al. are as set forth above and incorporated herein.  They fail to disclose: (8) a curing agent that has a molecular chain with a molecular weight of 100 or more, and wherein the curing agent includes an aromatic amine compound.  Rather, Park et al. present polyether polyamines and aromatic amines as equivalent amine-type hardeners for this type of system (see paragraph 0053).  In light of this, it has been found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Park et al. with the instantly claimed curing agents because: (a) Park et al. present polyether polyamines and aromatic amines as equivalent amine-type hardeners for this type of system; and (b) it has been found that combining equivalents known for the same purpose is prima facie obvious.
Regarding claim 13, the teaching of Park et al. are as set forth above and incorporated herein.  The cured material of Park et al. is shaped (see Figure 1); however, Park et al. fail to explicitly disclose: (13) a molded article, comprising the cured epoxy resin.  It should be noted that this is a product-by-process limitation.  It has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  In the instant case, product in the product-by-process claim is obvious from the shaped material of Park et al., regardless of how it is shaped.

Claims 2, 5-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2016/0009947 A1).
Claims 2, 5-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2016/0009947 A1), Tobita et al. (US 2004/0102597 A1), and Park et al. (US 2013/0284502 A1).
Regarding claims 2, 5-8, and 12-15, Sugiyama et al. disclose: (2 & 12) a cured epoxy resin, which is a cured product (Abstract; paragraphs 0017 & 0262-0264) of an epoxy compound (Examples A1-A5 in Table 1; see also paragraphs 0290 & 0023-0040) and a curing agent that has a molecular chain with a molecular weight of 100 or more (Examples A1-A5 in Table 1; see also paragraphs 0293 & 0070);
(5) wherein the curing agent has at least two functional groups and the molecular chain is disposed between the at least two functional groups (Examples A1-A5 in Table 1; see also paragraphs 0293 & 0070);
(6) wherein the molecular chain or the flexible backbone includes at least one selected from the group consisting of an alkylene group, an alkyleneoxy group and a siloxane bond (Examples A1-A5 in Table 1; see also paragraphs 0293 & 0070: see alkyleneoxy group);  
(7) wherein the curing agent includes an amine compound (Examples A1-A5 in Table 1; see also paragraphs 0291-0293 & 0041-0070);
(8) wherein the curing agent includes an aromatic amine compound (Examples A1-A5 in Table 1; see also paragraphs 0291-0293);
(13) a molded article, comprising the cured epoxy resin (paragraphs 0262-0264);
(14) a composite material, comprising the cured epoxy resin and a reinforcing material (Examples A1-A5 in Table 1; see also paragraphs 0295 & 0071-0230); and (15) having at least one cured product-containing layer that comprises the cured epoxy resin, and at least one reinforcing material-containing layer that comprises the reinforcing material (paragraphs 0311-0312; see also paragraphs 0262-0264: filled material simultaneously satisfies both layers – see also paragraph 0095 of the instant specification and paragraph 0133 of the corresponding pre-publication).
Sugiyama et al. fail to explicitly disclose an embodiment featuring: (2 & 12) an epoxy compound that has a mesogenic structure.  Rather, the exemplary embodiments feature a bisphenol-type epoxy resin (see Table 1; paragraph 0290), and the general disclosure contemplates a number of epoxy resins (see paragraphs 0023-0040).  Materials identified as preferred epoxy resins include biphenyl-type epoxy resins (see paragraphs 0025-0026).  Biphenyl-type epoxy resins are recognized in the art as compounds containing a mesogenic structure.  This notion is supported by the above teachings of Tobita et al. (see paragraph 0025) and Park et al. (see paragraph 0023).  The selection of a biphenyl-type epoxy resin would have obviously satisfied the instantly claimed epoxy compound.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition and molding of Sugiyama et al. with the instantly claimed epoxy compound because: (a) the exemplary embodiments of Sugiyama et al. feature a bisphenol-type epoxy resin; (b) the general disclosure of Sugiyama et al. contemplates a number of epoxy resins; and (c) materials identified as preferred epoxy resins in Sugiyama et al. include biphenyl-type epoxy resins.  Furthermore: (d) biphenyl-type epoxy resins are recognized in the art as compounds containing a mesogenic structure; and (e) this notion is supported by the above teachings of Tobita et al. and Park et al.  

Lastly, Sugiyama et al. fail to explicitly disclose: (2, 5-8 & 13-15) a cured epoxy resin not having a smectic structure.  However, the skilled artisan would have expected the teachings of Sugiyama et al. to obviously embrace embodiments satisfying this property because the teachings of Sugiyama et al. obviously satisfy all of the material/chemical limitations of the claimed material.  Further, the silence regarding a smectic structure in the teachings of Sugiyama et al. suggests that a smectic structure is not present.  At the very least, the silence regarding a smectic structure in the teachings of Sugiyama et al. suggests that a smectic structure is not required.

International Search Report
The international search report cited three X-references.  All three references have been considered.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
May 5, 2022